Walker & Eakes LLC

329 F Street, Suite 200

PH: (907) 272-9255

Anchorage, Alaska 99501
FAX: (907) 272-9256

=~

 

 

Stacy L. Walker

Laura J. Eakes

Walker & Eakes, LLC
329 F Street, Suite 200
Anchorage, AK 99507
Phone (907) 272-9255
Facsimile (907) 272-9256
stacy@walkereakes.com
laura@walkereakes.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

THERESA DUTCHUK, ANNALISA
HEPPNER, LIZ ORTIZ, JOANNA
WELLS, NORMA JOHNSON, and
JANE DOE VI,

Plaintiffs,

DAVID YESNER, UNIVERSITY OF,
ALASKA BOARD OF REGENTS

AND
UNIVERSITY OF ALASKA SYSTEM

3

)
)
)
)
)
Vv. ) Case No. 3:19-cv-00136-HRH
)
)
)
)
)
)

Defendants.

 

ANSWER TO SECOND AMENDED COMPLAINT AND CROSS CLAIM
Defendant DAVID YESNER, by and through counsel, Walker & Eakes, and for
his answer to plaintiffs’ Second Amended Complaint admits, denies, and alleges as
follows:
Answering defendant denies the allegations made in the complaint’s
unnumbered paragraphs and subheadings.
1. As to paragraph I, answering defendant is without sufficient information

to admit or deny the allegation.

frase 3:19-cv-00136-HRH Document 50 Filed 12/05/19 Page 1 of 23

 
Walker & Eakes LLC
329 F Street, Suite 200
Anchorage, Alaska 99501
PH: (907) 272-9255
FAX: (907) 272-9256

2. As to paragraph 2, answering defendant is without sufficient information
to admit or deny the allegation.

3. As to paragraph 3, answering defendant is without sufficient information
to admit or deny the allegation.

4. As to paragraph 4, answering defendant is without sufficient information
to admit or deny the allegation.

5. As to paragraph 5, answering defendant is without sufficient information

to admit or deny the allegation.

co

6. As to paragraph 6, answering defendant is without sufficient information
to admit or deny the allegation.

7. As to paragraph 7, this paragraph does not assert facts and no answer is
due. Accordingly, the paragraph is denied.

8. As to paragraph 8, this paragraph does not address answering defendant
and is so denied.

9. As to paragraph 9, answering defendant admits that during certain times
alleged in the complaint, the University had supervisory authority over him. The
remaining allegations are not addressed to or do not concern answering defendant and are
so denied.

10. As to paragraph 10, answering defendant denies the allegations.

11. As to paragraph 11, this paragraph does not address answering defendant

and is so denied.

12. As to paragraph 12, this paragraph does not address answering defendant
and is so denied.

Dee v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

nsf 8.48'2)-00136-HRH Document 50 Filed 12/05/19 Page 2 of 23

 

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501
PH: (907) 272-9255
FAX: (907) 272-9256

 

13. As to paragraph 13, this paragraph does not address answering defendant

and is so denied.

14. As to paragraph 14, this paragraph does not address answering defendant
and is so denied.

15. As to paragraph 15, this paragraph does not address answering defendant

and is so denied.

16. As to paragraph 16, this paragraph does not address answering defendant
and is so denied.

17. As to paragraph 17, answering defendant admits that he acted as a thesis
adviser at the University of Alaska. He denies the allegations of sexual harassment and
retaliation. He admits that toward the end of his tenure, he was often unresponsive to
students. He is without sufficient information to admit or deny whether Teresa Dutchuk
made a report. The remaining allegations are not addressed to answering defendant and
are so denied.

18. As to paragraph 18, answering defendant denies the allegations of sexual
harassment and retaliation. He is without sufficient information to admit or deny whether
Annalisa Heppner made a report. The remaining allegations are not addressed to
answering defendant and are so denied.

19. As to paragraph 19, answering defendant denies the allegations of sexual
harassment. He is without sufficient information to admit or deny whether Annalisa
Heppner made a report, formal or otherwise. The remaining allegations are not addressed

to answering defendant and are so denied.

Doe_v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

nfae3-18§2%-00136-HRH Document 50 Filed 12/05/19 Page 3 of 23

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

Zz

 

20. As to paragraph 20, answering defendant denies the allegations of sexual
harassment and predatory behavior. The remaining allegations are not addressed to
answering defendant and are so denied.

21. As to paragraph 21, answering defendant denies the allegations of sexual
harassment. The remaining allegations are not addressed to answering defendant and are
so denied.

22. As to paragraph 22, answering defendant admits that he received
promotions within the Anthropology department. He admits that he was Associate
Graduate School Dean of UAA for two terms. He further admits that he was given
“emeritus” status. He admits that an emeritus professor has certain mundane privileges,
such as library privileges. He denies the remaining allegations.

23. As to paragraph 23, answering defendant admits that he was a candidate
for emeritus “status.” Answering defendant denies the remaining allegations.

24. As to paragraph 24, answering defendant was unaware of any reports
made prior to 2017. He is without sufficient information to admit or deny the allegations
and so denies same.

25. As to paragraph 25, answering defendant denies the allegations referenced
in the email and or that he victimized anyone. The remaining allegations do not address
answering defendant and is so denied.

26. As to paragraph 26, answering defendant denies the reported “harassment

and discrimination.” The remaining allegations do not address answering defendant and

are so denied.

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

ad®84e@-00136-HRH Document 50 Filed 12/05/19 Page 4 of 23

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

Tmt

 

 

27. As to paragraph 27, this paragraph does not address answering defendant
and is so denied.

28. As to paragraph 28, this paragraph does not address answering defendant
and is so denied.

29. As to paragraph 29, answering defendant denies allegations of harassment
and discrimination. The remaining allegations do not address answering defendant and
are so denied.

30. As to paragraph 30, the allegations do not address answering defendant
and are so denied.

31. As to paragraph 31, this paragraph does not address answering defendant
and is so denied.

32. As to paragraph 32, this paragraph does not address answering defendant
and is so denied.

33. As to paragraph 33, answering defendant denies that he has any “victims.”
The remaining allegations do not address answering defendant and are so denied.

34. As to paragraph 34, answering defendant admits that the University
banned him from the University campus and from affiliating with the University of
Alaska. He denies the remaining allegations.

35. As to paragraph 35, this paragraph does not address answering defendant
and is so denied.

36. As to paragraph 36, answering defendant denies that his employment
should have been terminated. The remaining allegations to not address answering

defendant and are do denied.

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

as8°318-2)-00136-HRH Document 50 Filed 12/05/19 Page 5 of 23

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

t~

2

 

 

37. As to paragraph 37, answering defendant is without sufficient information
to admit or deny the exact year that he first met Teresa Dutchuk. He admits the remaining
allegations.

38. As to paragraph 38, upon information and belief, answering defendant
admits the allegations.

39. As to paragraph 39, answering defendant admits that he contributed to
several books on the subject of anthropology and archaeology. He admits that he was an
authority on the Broken Mammoth Archeological Site. He admits that it was one of the
oldest archaeology sites in Northern America. He admits that he was invited to speak at
conferences around the world, including Europe and South America. He is without
sufficient information to admit or deny the remaining allegations and so denies same.

40. As to paragraph 40, answering defendant admits that he encouraged Ms.
Dutchuk to apply to graduate school at the University of Alaska. He is without sufficient
information to admit or deny the remaining allegations and so denies same.

41. As to paragraph 41, answering defendant denies the allegations.

42. As to paragraph 42, answering defendant denies the allegations.

43.  Asto paragraph 43, answering defendant admits dining with Ms. Dutchuk.
He denies the remaining allegations.

44. As to paragraph 44, answering defendant admits to being at field school
in 2010 at Broken Mammoth. He admits to using the phrase “what happens at Broken
Mammoth stays at Broken Mammoth.” He denies the remaining allegations.

45. As to paragraph 45, answering defendant admits that Mike Farrell

volunteered at the field school. He denies that Mike Farrell was not supposed to be at the

Dee _y Yesner, et.al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

ass? fo-2y-00136-HRH Document 50 Filed 12/05/19 Page 6 of 23

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

—~

A.

 

site or that he allowed Mike’s presence. He is without sufficient information to admit or
deny the remaining allegations and so denies same.

46. As to paragraph 46, answering defendant is without sufficient information
to admit or deny the allegations and so denies same.

47. As to paragraph 47, answering defendant denies the suggestion that any
student was required to remove clothing during digs. Answering defendant admits to
taking photographs of students during digs. Answering defendant denies the remaining
allegations.

48, As to paragraph 48, answering defendant denies the allegations.

49. As to paragraph 49, answering defendant admits to taking a long time to
grade a comprehensive exam. He denies the remaining allegations.

50. As to paragraph 50, answering defendant denies the allegations.

51. As to paragraph 51, answering defendant admits that the paragraph
accurately quotes University Policy R. 01.04.010(B)(5). Inasmuch as this paragraph calls
for a conclusion of law, answering defendant denies the allegation.

52. As to paragraph 52, answering defendant admits to having photographs on
his computer and that some of those photographs are of Ms. Dutchuk. In some of those
photographs, she is shown wearing a tank top over a sports bra. Answering defendant
denies the remaining allegations.

53. As to paragraph 53, answering defendant denies the allegations. The
photographs show Ms. Dutchuk smiling and apparently aware that she was being
photographed.

34. As to paragraph 54, answering defendant denies the allegations.

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

aet?3’ £628v-00136-HRH Document 50 Filed 12/05/19 Page 7 of 23

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

~*~
AZ

 

55. As to paragraph 55, answering defendant admits that there were subfolders
on his computer and that some of those subfolders included photographs. He is without
sufficient information to admit or deny the names of each subfolder. He denies the
remaining allegations.

56. As to paragraph 56, answering defendant denies the allegations.

57. As to paragraph 57, answering defendant denies the allegations.

58. As to paragraph 58, answering defendant denies the allegations.

59. As to paragraph 59, answering defendant admits the allegations.

60. As to paragraph 60, answering defendant admits the allegations

61. As to paragraph 61, answering defendant denies the allegations.

62. As to paragraph 62, answering defendant denies the allegations.

63. As to paragraph 63, answering defendant admits that Annalisa Heppner
communicated her dissatisfaction that her comprehensive exam was taking so long to
grade. He is without sufficient information to admit or deny the remaining allegations
and so denies same.

64. As to paragraph 64, answering defendant admits that Annalisa Heppner’s
longtime boyfriend was also one of answering defendant’s students. He denies the
remaining allegations.

65. As to paragraph 65, answering defendant denies the allegations.

66. As to paragraph 66, answering defendant denies the allegations.

67. As to paragraph 67, answering defendant denies the allegations.

68. As to paragraph 68, answering defendant denies the allegations.

Doe_v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

abe3*13%-00136-HRH Document 50 Filed 12/05/19 Page 8 of 23

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

£

 

69. As to paragraph 69, answering defendant admits to hugging Annalisa
Heppner as well as other female and male students, colleagues and friends. He admits to
standing behind and beside her at the lab as they worked together. He denies the
remaining allegations.

70. As to paragraph 70, answering defendant denies the allegations.

71. As to paragraph 71, answering defendant admits that he took a photograph
off social media to use on a poster for educational purposes. He denies the remaining
allegations.

72. As to paragraph 72, answering defendant denies that the photograph was
“sexually suggestive.” He is without sufficient information to admit or deny the
allegations and so denies same.

73. As to paragraph 73, answering defendant denies that the photograph had
an effect on Ms. Heppner’s professional reputation. He is without sufficient information
to admit or deny the allegations and so denies same.

74. As to paragraph 74, answering defendant denies the allegations.

75. As to paragraph 75, answering defendant denies the allegations.

76. As to paragraph 76, answering defendant admits that there was
pornography on a personal computer that he brought to the University from his home for
use at his laboratory office. He denies the remaining allegations.

77. As to paragraph 77, answering defendant denies the allegations as the
relate to behavior on his part. He is without sufficient information to admit or deny the

remaining allegations and so denies same.

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

as83°18-<v-00136-HRH Document 50 Filed 12/05/19 Page 9 of 23

 

 
Walker & Eakes LLC

c
oo?

wo
Nw f

Dw
2 No
a
3 ~

uN
Yoerh
wage
o —~ Ss
o -hRo
£338
Na~

oo.
Lo rtXs
moa <
N oO a
mc

<t

 

78. As to paragraph 78, answering defendant is without sufficient information
as to what was found on his computer. Answering defendant denies the remaining
allegations.

79. As to paragraph 79, answering defendant is without sufficient information
to admit or deny the allegations and so denies same.

80. As to paragraph 80, answering defendant is without to admit or deny the
allegations as to what Annalisa Heppner saw. He denies the remaining allegations.

81. Asto paragraph 81, answering defendant is without sufficient information
to admit or deny the allegations and so denies same.

82. As to paragraph 82, answering defendant is without sufficient information
to admit or deny the allegations and so denies same.

83. As to paragraph 83, answering defendant denies the allegations.

84. As to paragraph 84, answering defendant denies the allegations.

85. As to paragraph 85, answering defendant denies the allegations

86. As to paragraph 86, answering defendant denies the allegations.

87. As to paragraph 87, answering defendant admits that Annalisa Heppner
needed his review of her final thesis paper in order to graduate. Answering defendant
denies the remaining allegations

88. As to paragraph 88, answering defendant is without sufficient information
to admit or deny the allegations and so denies same.

89. As to paragraph 89, answering defendant denies that Ms. Heppner’s

graduate degree should only have lasted 3-5 years at the most or that it took Annalisa

Doe_v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

ng ee3-ePk<2.00136-HRH Document 50 Filed 12/05/19 Page 10 of 23

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

 

Heppner nine years to complete. He is without sufficient information to admit or deny
the remaining allegations and so denies same.

90. As to paragraph 90, answering defendant denies the allegations.

91, As to paragraph 91, answering defendant is without sufficient information
to admit or deny the allegations and so denies same.

92. As to paragraph 92, answering defendant denies predatory behavior. He
is without sufficient information to admit or deny the remaining allegations and so denies
same.

93. As to paragraph 93, answering defendant denies the allegations.

94. As to paragraph 94, answering defendant admits that he entered the lab on
occasion. He recalls entering the lab when someone was working on a bear carcass on
an autopsy table. He denies the remaining allegations.

95. As to paragraph 95, answering defendant denies that there was an incident
of any kind. He is without sufficient information to admit or deny the allegations and so
denies same.

96. As to paragraph 96, answering defendant admits occasionally auditing his
wife’s geology class in the Fall of 2017. He denies the remaining allegations.

97. As to paragraph 97, answering defendant denies the allegations.

98. As to paragraph 98, answering defendant is without sufficient information
to admit or deny the allegations and so denies same.

99. As to paragraph 99, answering defendant denies any harassment. He is
without sufficient information to admit or deny the remaining allegations and so denies

Same.

Doe_v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

nes: 1e2v.00136-HRH Document 50 Filed 12/05/19 Page 11 of 23

 
Walker & Eakes LLC

PH: (907) 272-9255
FAX: (907) 272-9256

329 F Street, Suite 200
Anchorage, Alaska 99501

5

I

 

100, As to paragraph 100, answering defendant admits the allegations.

101. As to paragraph 101, answering defendant admits the allegations.

102. As to paragraph 102, answering defendant denies the allegations.

103. As to paragraph 103, answering defendant denies the allegations.

104. As to paragraph 104, answering defendant denies the allegations.

105. A to paragraph 105, answering defendant denies the allegations.

106. As to paragraph 106, answering defendant is without sufficient
information to admit or deny what Ms. Wells overheard or how it made her feel. He
denies the remaining allegations.

107. As to paragraph 107, answering defendant admits to meeting Ms. Wells at
the museum in Anchorage after the museum one afternoon. He is without sufficient
information to admit or deny what Ms. Wells thought. He admits that they were alone.
He admits that the museum was dark and that he turned on a light. He admits that the
museum appeared to be closed because it was closed. He denies any remaining
allegations.

108. As to paragraph 108, answering defendant admits that Ms. Wells knocked
on the door of his camper to get him for dinner. He denies the remaining allegations.

109. As to paragraph 109, answering defendant is without sufficient
information to admit or deny what Ms. Wells was told. Answering defendant admits to
urinating in the woods. He denies the remaining allegations.

110. As to paragraph 110, answering defendant denies the allegations.

111. As to paragraph 111, answering defendant admits working next to Ms.

Wells so that they could both look at the computer screen as they were working on a grant

Doe_v Vesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

is 19°%.§200136-HRH Document 50 Filed 12/05/19 Page 12 of 23

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

proposal for Ms. Wells. Upon information and belief, he may have offered to loan her
money since she was having financial difficulties. Defendant denies the remaining

allegations.

112. As to paragraph 112, answering defendant admits hugging Ms. Wells. He

denies the remaining allegations.

113. As to paragraph 113, answering defendant admits hugging Ms. Wells. He
denies the remaining allegations

114. As to paragraph 114, answering defendant denies the allegations.

115. As to paragraph 115, answering defendant denies the allegations.

116. As to paragraph 116, answering defendant denies the allegations.

117. As to paragraph 117, answering defendant denies the allegations as it
relates to saying things to students to make them feel guilty about choices. He is without
sufficient information to admit or deny the remaining allegations

118. As to paragraph 118, answering defendant admits that he was not always
responsive and available to students. He denies the remaining allegations.

119. As to paragraph 119, answering defendant admits teaching a class entitled
Peopling of Americas in the Fall of 2014. He is without sufficient information to admit
or deny the remaining allegations.

120. As to paragraph 120, answering defendant denies that he should have been
removed from campus. He is without sufficient information to admit or deny the
remaining allegations and so denies same.

121. As to paragraph 121, answering defendant admits that it was sometimes

difficult to get a hold of him and that sometimes it took him longer than expected to grade

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

nae -Th44200136-HRH Document 50 Filed 12/05/19 Page 13 of 23

 

 

 
exams. He is without sufficient information to admit or deny plaintiff's impressions of
his teaching skills, the organization and structure of his class or his grading system.
Answering defendant is unaware of any statement Norma Johnson said about his
professionalism. He denies the remaining allegations.

122. As to paragraph 122, answering defendant is without sufficient
information to admit or deny what concern Norma Johnson voiced and so denies same.

He admits attending the annual holiday party for the Anchorage community held at a

professor’s house.

123. As to paragraph 123, answering defendant denies the allegations
124. As to paragraph 124, answering defendant denies the allegations.
125. As to paragraph 125, answering defendant denies the allegations.
126. As to paragraph 126, answering defendant denies the allegations.
127. As to paragraph 127, answering defendant admits that he was assigned to

Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

sees te.

 

be Jane Doe VI’s advisor in 1989. He denies the remaining allegations.

128. As to paragraph 128, answering defendant denies the allegations.
129. As to paragraph 129, answering defendant denies the allegations.
130. As to paragraph 130, answering defendant denies the allegations.
131. As to paragraph 131, answering defendant denies the allegations.
132. As to paragraph 132, answering defendant denies the allegations
133. As to paragraph 133, answering defendant denies the allegations.
134. As to paragraph 134, answering defendant denies the allegations.
135. As to paragraph 135, answering defendant denies the allegations.
136. As to paragraph 136, answering defendant denies the allegations.

Doe_v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

CV-00136-HRH Document 50 Filed 12/05/19 Page 14 of 23

 
Walker & Eakes LLC

PH: (907) 272-9255

329 F Street, Suite 200
Anchorage, Alaska 99501
FAX: (907) 272-9256

Of

137. As to paragraph 137, answering defendant denies the allegations.

138. As to paragraph 138, answering defendant denies the allegations.

139. As to paragraph 139, answering defendant admits attending an
archaeological dig at Broken Mammoth in Alaska with Jane Doe VI and other students.
He denies the remaining allegations.

140. As to paragraph 140, answering defendant admits to travelling with Jane
Doe VI into Delta Junction for various errands. He denies the remaining allegations.

141. As to paragraph 141, answering defendant admits there was a public
shower in Delta Junction where staff and students would frequently pay to shower. He

denies the remaining allegations.

142. As to paragraph 142, answering defendant denies the allegations.
143. As to paragraph 143, answering defendant denies the allegations.
144. As to paragraph 144, answering defendant denies the allegations.
145. As to paragraph 145, answering defendant denies the allegations.
146. As to paragraph 146, answering defendant denies the allegations.
147. As to paragraph 147, answering defendant denies the allegations.
148. As to paragraph 148, answering defendant denies the allegations.
149. As to paragraph 149, answering defendant denies the allegations.
150. As to paragraph 150, answering defendant denies the allegations.
151. As to paragraph 151, answering defendant denies the allegations.
152. As to paragraph 152, answering defendant denies the allegations.
153. As to paragraph 153, answering defendant denies the allegations.
154. As to paragraph 154, answering defendant denies the allegations.

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

&28§'PeP200136-HRH Document 50 Filed 12/05/19 Page 15 of 23

 

 

 

 
Walker & Eakes LLC

329 F Street, Suite 200

PH: (907) 272-9255

Anchorage, Alaska 99501
FAX: (907) 272-9256

To

 

 

155. As to paragraph 155, answering defendant denies the allegations,

156. As to paragraph 156, answering defendant denies the allegations.
157. As to paragraph 157, answering defendant denies the allegations.
158. As to paragraph 158, answering defendant denies the allegations.
159. As to paragraph 159, answering defendant denies the allegations.
160. As to paragraph 160, answering defendant denies the allegations.
161. As to paragraph 161, the policy speaks for itself. Answering defendant

denies the remaining allegations.

162. As to paragraph 162, answering defendant denies the allegations.
163. As to paragraph 163, answering defendant denies the allegations.
164. As to paragraph 164, answering defendant admits that a report issued on

March 15, 2019. Answering defendant denies the allegations in the report and as
summarized in this paragraph.
165. As to paragraph 165, answering defendant is without sufficient

information to admit or deny the allegations and so denies same.

166. As to paragraph 166, answering defendant denies the allegations.
167. As to paragraph 167, answering defendant denies the allegations.
168. As to paragraph 168, answering defendant denies the allegations contained

in the report and as summarized in this paragraph.

169. As to paragraph 169, answering defendant denies the allegations.

170. As to paragraph 170, no answer is needed. This paragraph, as many
before it, constitutes argument and facts irrelevant to the subject matter at hand. To the

extent any answer is due, defendant admits that he has attended Anthropology

Doe_v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

se: 18°%¥200136-HRH Document 50 Filed 12/05/19 Page 16 of 23

 
Walker & Eakes LLC

329 F Street, Suite 200

Anchorage, Alaska 99501
PH: (907) 272-9255
FAX: (907) 272-9256

>.

ct

 

- conferences outside of Alaska. He admits that he is innocent of the charges and does not
believe that he wreaked havoc on anyone’s life. He admits attending the referenced
conference in New Mexico and being physically accosted by a man who was later asked
to leave the conference. He denies the remaining allegations.

171. As to paragraph 171, answering defendant reasserts his answers to
paragraphs 1-170 above.

172. Asto paragraph 172, this paragraph does not address answering defendant
and is so denied.

173. As to paragraph 173, answering defendant denies the allegations.

174. As to paragraph 174, answering defendant denies the allegation against
him. The remaining allegations do not address answering defendant and are so denied.

175. As to paragraph 175, this paragraph does not address answering defendant
and is so denied.

176. As to paragraph 176, answering defendant denies the allegations against
him. The remaining allegations do not address answering defendant and are so denied.

177. As to paragraph 177, answering defendant denies the allegations.

178. As to paragraph 178, answering defendant denies the allegations.

179. As to paragraph 179, answering defendant denies the allegations.

180. As to paragraph 180, answering defendant denies the allegations.

181. As to paragraph 181, answering defendant denies the implied allegations
against him. He is without sufficient information to admit or deny the remaining
allegations.

182. As to paragraph 182, answering defendant denies the allegations.

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

se 14%y-00136-HRH Document 50 Filed 12/05/19 Page 17 of 23

 

 
Walker & Eakes LLC
329 F Street, Suite 200
Anchorage, Alaska 99501
PH: (907) 272-9255
FAX: (907) 272-9256

 

183. As to paragraph 183, answering defendant reasserts his answers to
paragraphs 1-182 above.

184. As to paragraph 184, answering defendant denies the implied allegations
against him. The remaining paragraphs do not address him and are so denied.

185. As to paragraph 185, answering defendant denies the implied allegations
against him. Answering defendant is without sufficient information to admit or deny the
remaining allegations and so denies same.

186, As to paragraph 186, answering defendant denies the implied allegations
against him. The remaining allegations do not address answering defendant and are so
denied.

187. As to paragraph 187, answering defendant denies implied allegations
against him. The remaining allegations do not address answering defendant and are so
denied.

188 As to paragraph 188, answering defendant denies the implied allegations
against him. Answering defendant is without sufficient information to admit or deny the
remaining allegations and so denies same.

188. As to paragraph 188, answering defendant reasserts his answers to
paragraphs 1-187 above.

189. As to paragraph 189, answering defendant reasserts his answers set forth
above.

190. As to paragraph 190, answering defendant denies the allegations.

191. As to paragraph 191,answering defendant denies the allegations.

192. As to paragraph 192, answering defendant denies the allegations.

Doe_v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

P 18 of 23 .
Is@°3:19-cV-00136-HRH Document 50 Filed 12/05/19 Page 18 of 23

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

193. As to paragraph 193, answering defendant denies retaliation. Answering
defendant is without sufficient information to admit or deny the remaining allegations
and so denies same.

194, As to paragraph 194, answering defendant denies retaliation. He is
without sufficient information to admit or deny the remaining allegations and so denies
same.

195. As to paragraph 195, answering defendant reasserts his answers to
paragraph 1-163. As to the remaining allegations, they do not address answering
defendant and are so denied.

196. As to paragraph 196, answering defendant reasserts his answers in
paragraphs 1-195 above.

197. As to paragraph 197, answering defendant denies the allegations.

198. As to paragraph 198, answering defendant denies the implication that he
assaulted the plaintiffs. He admits, in general, that Defendant University is vicariously
liable for actions of its employees. He denies the remaining allegations.

199. As to paragraph 199, answering defendant denies the allegations against
him. He admits, in general, that Defendant University is vicariously liable for actions of
its employees. He denies the remaining allegations.

200. As to paragraph 200, answering defendant denies committing assault
and/or battery. He admits, in general, that Defendant University is vicariously liable for
actions of its employees. He denies the remaining allegations.

201. As to paragraph 201, noted.

Doe_v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

P 19 of 23 .
hse'3:19-Cv-00136-HRH Document 50 Filed 12/05/19 Page 19 of 23

 

 
Walker & Eakes LLC

329 F Street, Suite 200

PH: (907) 272-9255

Anchorage, Alaska 99501
FAX: (907) 272-9256

 

 

202. As to paragraph 202, answering defendant reasserts his answers in
paragraph 1-201 above.

203. As to paragraph 203, answering defendant denies the allegations.

204. As to paragraph 204, answering defendant denies the allegations. The
archaeological site was on the road system and Ms. Dutchuk was not at the camp alone.
She was accompanied by other students and by faculty.

205. As to paragraph 205, answering defendant admits that he copied a
photograph from Ms. Heppner’s public social media account and placed it on a poster for
use in advertising the defense of her thesis paper. He denies that the photograph was
sexually suggestive. He admits that he posted the poster around campus and attached it
to an email sent to other faculty members. He denies any remaining allegations.

206. As to paragraph 206, answering defendant denies the allegations.

207. As to paragraph 207, answering defendant denies the allegations.

208. As to paragraph 208, a complaint is not the proper vehicle for a jury
demand and no answer is due. .

AFFIRMATIVE AND ADDITIONAL DEFENSES

By way of further answer and by way of further affirmative defenses, answering
defendant alleges as follows:

FIRST AFFIRMATIVE DEFENSE

Plaintiffs’ complaint fails to state a claim for relief.

SECOND AFFIRMATIVE DEFENSE
Plaintiffs have failed to mitigate their damages, if any.

THIRD AFFIRMATIVE DEFENSE

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT
Page 20 of 23

ASe 3:19-cv-00136-HRH Document 50 Filed 12/05/19 Page 20 of 23

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

Statute of Limitations.

FOURTH AFFIRMATIVE DEFENSE

Consent.

FIFTH AFFIRMATIVE DEFENSE

Mens Rea.

FURTHER AFFIRMATIVE DEFENSES

Answering defendant reserves the right to assert whatever other affirmative

defenses and/or counterclaims may become available as discovery progresses.
CROSS CLAIM
Answering defendant [Yesner], pursuant to AS 22.10.020(g), hereby files a
cross claim against the University of Alaska [University ] for declaratory relief. Yesner
asks the court to affirm the duties and obligations that the University owes Yesner in
light of the plaintiffs’ claims and allegations.

1. Yesner was employed by the University of Alaska from August 1991
through his retirement in August of 2017.

2. Under AS 14.40.175 as well as bylaws and policies of the Board of Regents,
the University owes Yesner a duty to defend and indemnify for certain
claims arising within the course and scope of Yesner’s duties.

3. Plaintiffs have accused Yesner of various acts of tortious conduct arising out
of acts performed on behalf of the University and allegedly performed
within the course and scope of his employment.

4. Yesner has asked the University repeatedly to defend and indemnify him.

Doe_yv Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT

P 21 of 23 .
hse'3:19-CV-00136-HRH Document 50 Filed 12/05/19 Page 21 of 23

 

 
Walket & Eakes LLC
329 F Street, Suite 200
Anchorage, Alaska 99501
PH: (907) 272-9255
FAX: (907) 272-9256

vm

 

5. The University has rejected these demands as to all of plaintiffs’ causes of
actions save Ms. Dutchuk’s claims of false light.
6. To date, the University has not paid any of Yesner’s attorney’s fees and/or
court costs.
PRAYER
WHEREFORE, having answered the plaintiffs’ complaint, answering defendant
prays that the same be dismissed with prejudice; that plaintiffs take nothing from
answering defendant; that answering defendant be awarded his costs and attorney's fees
incurred in defending this action; and for such other and further relief as this court deems
just and equitable. As to his cross claim, Yesner asks that the Court order the University
to provide a defense to Yesner. Questions of indemnity can be addressed at a later time,
to the extent indemnity is triggered.
DATED this 5" day of December 2019, at Anchorage, Alaska.
Walker & Eakes, LLC
Attorney for Defendant
DAVID YESNER
By: _/s/ Laura J. Eakes
Laura J. Eakes
Alaska Bar No. 0011072
DATED this 5" day of December 2019, at Anchorage, Alaska.
Walker & Eakes, LLC

Attorney for Defendant
DAVID YESNER

By: _/s/ Stacy L. Walker
Stacy L. Walker

Alaska Bar No. 0005014

Doe _v Yesner, et al.; Case No. 3:19-cv-00136-HRH

ANSWER TO SECOND AMENDED COMPLAINT

Page 22 of 23 .

Nase 3:19-cv-00136-HRH Document 50 Filed 12/05/19 Page 22 of 23

 

 
Walket & Eakes LLC
329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and
correct copy of the foregoing was served
this 5" day of December 2019 by:

_: Mail

_: Email
___: Hand Delivery
___: Courier
_x_: ECF Distribution

To the following persons:

Anthony G. Buzbee
Cornelia Brandfield-Harvey
The Buzbee Law Firm

600 Travis Street, Suite 7300
Houston, TX 77002

Nicole C. Cusack

Cusack Law, LLC

2665 East Tudor Road, Suite 202
Anchorage, AK 99507

Charles Sturm

Sturm Law PLLC

712 Main St, Suite 900
Houston, TX 7700

Served Via U.S. Mail Only

Danieile Ryman
Perkins Coie LLP

1029 W 3" Ave Ste 300
Anchorage AK 99501

/s/ Stacy L. Walker
Walker & Eakes, LLC

180.533/pldgs/2019-12-5 Answer to Second Amended Complaint

Doe vy Yesner, et al.; Case No. 3:19-cv-00136-HRH
ANSWER TO SECOND AMENDED COMPLAINT
Page 23 of 23

rase 3:19-cv-00136-HRH Document 50 Filed 12/05/19

Page 23 of 23

 
